74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Hosam Mohammed ZAKARIA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Hosam Mohammed ZAKARIA, Defendant-Appellant.
Nos. 95-7463, 95-7638.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 30, 1995.Decided:  January 23, 1996.

Fred Warren Bennett, Catholic University Law School, Washington, DC, for Appellant.  Avi Samuel Garbow, Office of The United States Attorney, Alexandria, VA, for Appellee.
Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion (No. 95-7463), and his motion for reconsideration (No. 95-7638).  In No. 95-7463, we have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  United States v. Zakaria, Nos.  CR-91-181-A;  CA-95-190-AM (E.D. Va.  Aug. 3, 16, & 28, 1995).  We find Appellant's claim relating to the admission of the transcript of the tape recording of the cocaine deal likewise to be without merit based on the wealth of other evidence supporting his convictions.  See Jackson v. Virginia, 443 U.S. 307, 319 (1979);  United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.1982).


2
Appellant claims that the district court erred in failing to conduct an evidentiary hearing on his Sec. 2255 motion because controverted facts existed relating to the issue of whether the prosecution violated a sequestration order by coaching the testimony of a witness, and then suborned perjury when the witness denied on the stand that he had been approached.  In support of this claim, Appellant provided an affidavit from a witness who allegedly saw the prosecution take the trial witness from his cell.  We find that given the fact that Appellant's affiant pled guilty to making a perjurious affidavit containing substantially identical allegations to those advanced by Appellant in support of his Sec. 2255 motion, the district court's failure to conduct an evidentiary hearing on this issue was not clearly erroneous.


3
Finally, finding no abuse of discretion, we affirm the district court's denial of Appellant's motion for reconsideration (No. 95-7638).  See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED